               C a s e 1:1:09-cr-01015-JGK
               Case       0 9- cr- 0 1 0 1 5- J G K DDocument
                                                      o c u m e nt 4437
                                                                     3 6 Fil   e d 112/10/20
                                                                           Filed      2/ 0 9/ 2 0 PPage
                                                                                                     a g e 11 ofof 11
                                                                     U. S. D e p a rt m e nt of J usti c e
[ T y p e t e xt]
                                                                            U nit e d St at es Att or n e y
                                                                            S o ut h er n Distri ct of N e w Y or k

                                                                            T h e Sil vi o J. M oll o B uil di n g
                                                                            O n e S ai nt A n dr e w’s Pl az a
                                                                            N e w Y or k, N e w Y or k 1 0 0 0 7


                                                                            D e c e m b er 9 , 2 0 2 0

B Y E CF                                                          AApplication
                                                                    p p l i c a t i o n ggranted.
                                                                                          ranted.

T h e H o n or a bl e J o h n G. K o eltl                       SSO
                                                                  O OORDERED.
                                                                         RDERED.
U nit e d St at es Distri ct J u d g e
S o ut h er n Distri ct of N e w Y or k                         NNew
                                                                  e w YYork,
                                                                           o r k , NNew
                                                                                      e w YYork
                                                                                             ork   //s/
                                                                                                     s / JJohn
                                                                                                           o h n GG. . KKoeltl
                                                                                                                           oeltl
                                                                D e c  e
                                                                 December
D a ni el P atri c k M o y ni h a n U nit e d St at es C o urt h o us e  m b e r  1 0
                                                                                  10, ,  2 0
                                                                                         20202 0 J o
                                                                                                 Johnh n G .
                                                                                                          G.   K o e l
                                                                                                               Koeltl, t l , UU.S.D.J.
                                                                                                                               .S.D.J.
5 0 0 P e arl Str e et
N e w Y or k, N Y 1 0 0 0 7

          R e:       J os e Is m a el V e nt ur a v. U nit e d St at es , 0 9 C r. 1 0 1 5 ( J G K), 1 8 Ci v. 9 1 7 9 ( J G K)

D e ar J u d g e K o eltl :

            T h e G o v er n m e nt writ es t o r es p e ctf ull y r e q u est a s e c o n d t w o-w e e k a dj o ur n m e nt u ntil
D e c e m b er 2 8 , 2 0 2 0, of t h e d e a dli n e t o r es p o n d t o J os e Is m a el V e nt ur a’ s m ost r e c e nt pr o s e
a p pli c ati o n s s e e ki n g t o a m e n d his f ull y bri ef e d m oti o n u n d er 2 8 U. S. C. § 2 2 5 5 t o v a c at e, s et asi d e,
or c orr e ct his s e nt e n c e a n d t o c o n d u ct dis c o v er y . ( E C F 4 2 2, 4 2 3, 4 2 7, 4 3 1 ). 1 V e nt ur a’s m oti o n
t o a m e n d att a c h es t w o affi d a vits fr o m a wit n ess a n d all e g es, a m o n g ot h er t hi n gs, t h at t h e
G o v er n m e nt wit h h el d m at eri al i m p e a c h m e nt a n d e x c ul p at or y e vi d e n c e fr o m hi m d uri n g tri al.

            Y o ur H o n or i niti all y or d er e d t h e G o v er n m e nt t o r es p o n d b y O ct o b er 3 0, 2 0 2 0, a n d Y o ur
H o n or gr a nt e d t h e G o v er n m e nt’s t w o s u bs e q u e nt a dj o ur n m e nt r e q u ests. ( E C F 4 3 0, 4 3 5 ). As t h e
G o v er n m e nt pr e vi o usl y i nf or m e d t h e C o urt, V e nt ur a h as l e vi e d s eri o us all e g ati o ns a g ai nst t h e
G o v er n m e nt, w hi c h h as b e e n i n v esti g ati n g V e nt ur a’s cl ai ms si n c e r e c eivi n g his fili n gs .
U nf ort u n at el y, t h e a g e nt w h o is assisti n g t h e G o v er n m e nt i n its i n v esti g ati o n w as s u bs e q u e ntl y
t as k e d wit h a ti m e -s e nsiti v e i n v esti g ati o n of t h e s h o oti n g of t w o U. S. M ars h als t h at o c c urr e d o n
D e c e m b er 4, 2 0 2 0 a n d r e q uir es a d diti o n al ti m e t o c o m pl et e t h e V e nt ur a i n v esti g ati o n.

                                                                 R es p e ctf ull y s u b mitt e d ,

                                                                 A U D RE Y ST R A USS
                                                                 A cti n g U nit e d St at es Att or n e y

                                                            b y: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                  E mil y A. J o h ns o n
                                                                Assist a nt U nit e d St at es Att or n e y
                                                                  S o ut h er n Distri ct of N e w Y or k
                                                                 ( 2 1 2) 6 3 7- 2 4 0 9

c c:      J os e Is m a el V e nt ur a ( b y c ertifi e d m ail)

1
       All r ef er e n c es t o d o c u m e nts a v ail a bl e o n E C F r ef er t o t h e d o c k et at 0 9-C R - 1 0 1 5.
